OPINION — AG — ** SCHOOL BOARD — LEASE ON BUILDING — CONTRACT ** QUESTION(1): CAN THE BOARD OF EDUCATION OF A SCHOOL DISTRICT PAY, OUT OF ONE YEAR'S BUDGET, THE TOTAL AMOUNT OF MONEY FOR A TEN YEARS' LEASE ON A BUILDING TO BE USED AS A GYMNASIUM AND AUDITORIUM ? — AFFIRMATIVE, QUESTION(2): CAN THE BOARD OF EDUCATION OF A SCHOOL DISTRICT ENTER INTO A CONTRACT, ON A TEN YEAR BASIS, FOR THE LEASING OF A BUILDING TO BE USED AS A GYMNASIUM AND AUDITORIUM, IF IT IS PROVIDED WITHIN THE CONTRACT THAT THE BOARD OF EDUCATION HAS THE OPTION OF REJECTION OF THE USE OF THE BUILDING AND PAYMENT OF ANY MONEY IN ANY SUCCEEDING YEAR OR YEARS ? — THE A.G. CANNOT ANSWER THIS QUESTION. (RENT, MAINTAIN, OPERATE, LEASE SCHOOL BUILDING) CITE: 70 O.S. 4-22 [70-4-22], OPINION NO. JULY 10, 1930 — WATSON (J. H. JOHNSON)